Title: To Thomas Jefferson from Joseph Stanton, Jr., and Samuel J. Potter, 14 December 1803
From: Stanton, Joseph and Potter, Samuel
To: Jefferson, Thomas


               
                  Sir/
                  City Washington Decr. 14th 1803
               
               The Important & desirable aquisition of Louisiana makes It Necessary to Create a Number of Revenue Officers for the Security & Collection of the Same. Permit us to Recomend to your Patronage Peleg S Thompson of Charlestown & State of R Island; He is a young man of 22 years of Age of an Irreproachable Character—His Education & Talents are, We presume, Sufficient to quallify him to perform with Propriety the duty Attached to the Office of Naval Officer or Surveyor of the port of New Orleans; If he Should Be So Auspicious as to be Honored with a nomination from the President & the Constitutional Sanction of the Senate We make No doubt, But, that he will give perfect Satisfaction by a faithfull discharge of his Official duty In a manner Acceptable to his patrons as well as honor to himself; His Conciliating manners & Strict adherence to the Principals of Justice has Gained him the Love and Esteem of all who Know him: With Sintements of high Esteem we are Very Truly your Obedt. Huml Servants
               
                  Jos: Stanton
                  Saml. J. Potter
               
               
               
                  NB Let it be Remembered that in the State of R Island the district Judge & Attorney Commissioner of Loans all the Collectors of the Revenue Six Surveyors out Nine all Federal Characters and a major part of them as Bitter as wormwood—
               
            